Citation Nr: 0738325	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-28 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.   



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1943 to 
March 1946.   

The veteran died on November [redacted], 2003.  The appellant is the 
widow of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision.  

In a June 2004 statement the appellant raised an issue with 
the compensation awarded to her husband for his service-
connected disabilities.  In addition, the appellant asserted 
in a September 2005 statement that she was entitled to 
benefits as a widow.  The Board refers these matters to the 
RO for further clarification. 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran died on November [redacted], 2003, as a result of 
arrhythmia, with contributing conditions of diabetes 
mellitus, end stage renal disease and hypertension.  

3.  At the time of the veteran's death, service connection 
was in effect for a left knee disability, status post total 
replacement; low back strain associated with left knee 
disability; and overuse syndrome of the  right knee 
associated with left knee disability.  

4.  On October 15, 2003, the veteran is shown to have 
required hospitalization by VA after suffering a left hip 
fracture in a fall that in all likelihood was precipitated by 
his service-connected disabilities of both knees and low 
back.  

5.  Following the performance a left hip hemiarthroplasty and 
a subsequent revision procedure with fixation of a 
periprosthetic facture, the veteran is shown to have 
experienced a stormy postoperative course and remained 
hospitalized until his death.  

6.  A service-connected disability is shown as likely as not 
to have contributed materially in producing or accelerating 
the veteran's demise.  



CONCLUSIONS OF LAW

By extending the benefit of the doubt to the appellant, a 
service-connected disability is shown to have contributed 
materially or substantially in producing the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(e), 3.312 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In December 2004 and in January 2005, prior to the rating 
decision on appeal for the cause of the veteran's death, the 
RO sent the appellant letters informing her of the elements 
necessary to establish entitlement to service connection the 
cause of the veteran's death.  

The appellant was afforded time to respond before the RO 
issued the March 2005 rating decision on appeal.  

The Board accordingly finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim and has been afforded ample opportunity to 
submit such information and evidence.  

The December 2004 and January 2005 letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The December 2004 and January 2005 letters advised the 
appellant that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the appellant that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

The letters advised the appellant that it was her 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the appellant that 
it was her responsibility to make sure the records were 
received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
appellant was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in her possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support her claim, and of the evidence of record.  
The Board finds that she has accordingly been constructively 
invited to give VA all the relevant evidence in her 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the appellant before the rating action on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the appellant notice of what was 
required to substantiate the claim on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The appellant has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claim is adjudicated.  She has not 
indicated that she wanted a hearing before the RO or the 
Board.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for cause of the veteran's death.  


II. Analysis

The veteran died on November [redacted], 2003 at a VA medical 
facility.  The death certificate listed the primary cause of 
death as arrhythmia, with contributing conditions of 
diabetes, end stage renal disease, hypertension and systemic 
inflammatory response syndrome.  

To establish service connection for the cause of a veteran's 
death, evidence must show that a disability incurred in or 
aggravated by military service either caused or substantially 
or materially contributed to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must be singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.   For a 
service-connected disability to be a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).  

At the time of his death,the veteran had been granted service 
connection for left knee disability, status post total 
replacement, rated as 60 percent disabling; low back strain 
associated with left knee disability, rated as 40 percent 
disabling; and overuse syndrome, right knee associated with 
left knee disability, rated as 10 percent disabling.  

The appellant asserts in this case that the service-connected 
disabilities caused the veteran's death because he died after 
falling and fracturing his left hip.  

The veteran was hospitalized by VA on October 15, 2003 after 
presenting for hemodialysis when he fell to the floor while 
trying to navigate around his wheel chair and suffered a left 
femoral neck fracture.  It was noted that he used the wheel 
chair due to left knee pain.  He initially underwent a left 
hip arthroplasty, but had a subsequent revision for fixation 
of a periprosthetic fracture.  

The veteran thereafter is noted after undergoing 
"difficult" surgery and extended intensive care for a 
worsening condition due to complications that included anemia 
and shortness of breath requiring intubation.  While 
hospitalized, he also was treated for a postoperative 
infection, decrease hemoglobin requiring transfusions and 
elevated blood sugars.  Later, he was thought to have an 
infiltrate of the RLL on CT scan of the chest.  The veteran 
died on the morning of November [redacted], 2003 at the VA medical 
facility.  

Based on a careful review of the entire record, the Board 
finds that the medical evidence serves to establish that the 
service-connected disabilities involving the knees and low 
back were likely precipitating factors in causing the veteran 
to fall and suffer a fracture of left femoral neck.  

Thereafter, due to the extent of the resulting left hip 
replacement surgery and other documented health factors, the 
veteran subsequently experienced a stormy postoperative 
course and remained hospitalized in a guarded condition until 
his death.  

While the service-connected disabilities are not shown to 
have played a direct role in causing the veteran's death, he 
clearly never recovered after the performance of the left hip 
surgery.  Thus, they can be found to have secondarily led to 
the development of left hip disability that, along with the 
other documented postoperative complications, as likely as 
not played a contributory role in producing or at least 
accelerating the veteran's demise.  

For these reasons, and by extending the benefit of the doubt 
to the appellant, the Board finds that service connection for 
the cause of the veteran's death is warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  Given 
the relative balance of the evidence in this case, the 
doctrine may be favorably applied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  





ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


